FILED

SEP 2 5 2013
UNITED STATES DISTRICT COURT clerk, u.s. n:scncc s. sankrupzcy
     CUUI'tS 10\' the DlSf|'lC`l 01 columbia

)

THEODORE E. POWELL, )
)

Petitioner, )

)

v ) Civil Action No.  "!

)

WASHINGTON TEACHERS UNION, et al., )
)

Respondents. )

)

MEMORANDUM OPINION

This matter is before the Court on the petitioner’s application to proceed in forma
pauperis and his pro se petition for a writ of mandamus. The petitioner is a former employee of
the District of Columbia Public Schools who was terminated on November 30, 2010. See Pet. 1111
1, 40. Among other relief, the petitioner seeks a writ of mandamus directing respondents "to
reinstate [him] as a teacher at the District of Columbia Public Schools . . . at a salary of . . .
$82,600.00 for . . . school years 2010, 1 1, 12, 13 or in the alternative directing them . . . to draw a
warrant on the education fund in the [arnount] of $334,000.00 payable to the order of petitioner."
Ia'. at 13 (emphasis removed).

The extraordinary writ of mandamus is available to compel an "ojj”zcer or employee of the
Um'ted States or any agency thereof to perform a duty owed to p1aintiff," 28 U.S.C. § 1361
(emphasis added), and the Court therefore cannot compel either the Washington Teachers Union

or the Chancel1or of the District of Columbia Public Schools to provide the relief petitioner

demands. See Powell v. Gray, No. 12-0902, 2013 WL 3155367, at *1 (D.D.C. June 14, 2013).
The petition for a writ of mandamus will be dismissed for lack of subject matter jurisdiction. See
Fed. R. Civ. P. l2(h)(3) (requiring the court to dismiss an action "at any time" it determines that

subject matter jurisdiction is wanting). An Order accompanies this Memorandum Opinion.

DATE;   

United States District Judge